Order, Supreme Court, New York County (Jane S. Solomon, J.), entered September 8, 2005, which denied defendants’ motion to strike the note of issue, unanimously reversed, on the law and facts, with costs and disbursements, and defendants’ motion granted unless, within 20 days of service upon plaintiff of a copy of this Court’s order with notice of entry, plaintiffs president Qazi Moid appears at a mutually agreed upon time and place to complete his deposition and at that time produces, without exception, copies of all documents previously ordered to be produced by the court’s so-ordered stipulation dated April 19, 2004, or demanded in defendants’ notice of discovery and inspection dated May 18, 2004, in which event, upon the filing of proof of compliance with the trial court, the order is affirmed, without costs.
Given that plaintiff, which has not filed a respondent’s brief on this appeal, did not contest defendants’ statement that discovery has not been completed, defendants’ motion to strike the note of issue should at least have been granted conditionally, as above indicated. Absent compliance by plaintiff with this *219Court’s present order, the imposition by the trial court of sanctions, including attorneys’ fees and a preclusion order against plaintiff’s use of these documents, would be appropriate. Concur—Mazzarelli, J.P., Andrias, Marlow, Williams and Sweeny, JJ.